McKAY, Circuit Judge,
dissenting:
The issue in this ease is whether attorneys’ fees awarded under section 1988 should be reduced when the plaintiffs were awarded only nominal damages in a civil rights suit seeking only monetary damages.
Pour plaintiffs brought this suit against the City of Aurora, its mayor, city council, and several individual police officers, alleging that they had been assaulted, battered and falsely arrested by the police officers pursuant to a city custom or policy to discriminate against blacks. The city, mayor and city council were dismissed from the case at the close of plaintiffs’ evidence, and the case proceeded to trial on plaintiffs’ claims for compensatory and punitive damages against the individual police officers. The jury found in favor of two of the plaintiffs and against the other two, and awarded the two prevailing plaintiffs one dollar each in compensatory damages.
The trial court, in setting the attorneys’ fees, reduced the requested award to reflect time spent on a related state court action, and reduced it further because only two of the four plaintiffs had prevailed. The court refused, however, to reduce the award to reflect the fact that the plaintiffs had won only nominal damages.
The majority reverses the district court, holding that the attorneys’ fee must be reduced “to account for the plaintiffs’ very limited success.” Maj.Op. at 1467. To reach its decision, the majority expressly rejects language to the contrary in Ramos v. Lamm, 713 F.2d 546, 557 (10th Cir.1983), in which this court stated that:
Some courts have reduced fees when the thrust of the suit was for monetary recovery and the recovery was small compared to the fees counsel would have received if compensated at a normal rate for hours reasonably expended. We reject this practice. The amount of the monetary recovery is not as significant as the policy being vindicated. Section 1988 was designed to encourage private enforcement of the civil rights laws. Parties acting as private attorneys general should be reasonably compensated for their vindication of the public policy even if they themselves do not receive a large financial benefit.
(emphasis added). I believe that the result reached by the majority is inconsistent with the case law and undermines the intent of the civil rights laws. Accordingly, I must dissent.
The primary purpose of section 1988 is “to encourage private enforcement of the civil rights laws,” Ramos, 713 F.2d at 557, and to provide “incentives for meritorious civil rights litigation.” Cooper v. Singer, 719 F.2d 1496, 1502 (10th Cir.1983). To achieve this dual purpose, the Supreme Court held in Hensley v. Eckerhart, 461 U.S. 424, 440, 103 S.Ct. 1933, 1943, 76 L.Ed.2d 40 (1983), that “where the plaintiff achieved only limited success, the district court should award only that amount of fees that is reasonable in relation to the results obtained.” Similarly, in Cooper, this court stated that “the fee award must be tied to the reasonable value of the services rendered in light of the results achieved.” 719 F.2d at 1501.
The majority finds that, where monetary damages are sought, the “success” of the *1468suit is a function of the damages actually awarded and that Cooper and Hensley thus require the court to reduce the fee to reflect the fact that the plaintiffs succeeded in proving only nominal damages. I cannot agree. Civil rights suits seek primarily to vindicáte constitutional rights. The amount of monetary damages awarded is not, and should not be, the measure of the success of a suit in achieving that goal.
In Hensley, the issue was whether a plaintiff who had raised several issues or claims and had prevailed on only some of those issues could recover fees for legal services on the unsuccessful claims. Because plaintiffs are considered “prevailing parties” for purposes of awarding attorneys’ fees if they “succeed on any significant issue in litigation which achieves some of the benefit the parties sought in bringing the suit,” Hensley, 461 U.S. at 433, 103 S.Ct. at 1939 (quoting Nadeau v. Helgemoe, 581 F.2d 275, 278-79 (1st Cir.1978)), attorneys’ fees may be awarded if a plaintiff succeeds on only one of many issues or claims. In such a case, the Court felt that it would be a windfall to the attorneys to award fees for time spent pursuing all of the claims, the majority of which were not successful. See 461 U.S. at 436, 103 S.Ct. at 1941 (“had respondents prevailed on only one of their six general claims ... a fee award based on the claimed hours clearly would have been excessive”). In addition, the Court feared that attorneys would be encouraged to pad their meritorious claims with non-meritorious ones if they felt that they could recover fees for all of the time they expended on the case if their one meritorious claim succeeded.
The district court has followed the mandate of Hensley by reducing the award to reflect the fact that some of the time was spent pursuing claims for the two plaintiffs who did not prevail. As for the prevailing plaintiffs, however, Hensley does not require that their fee awards be reduced. The prevailing plaintiffs brought only one claim — a claim seeking to vindicate their right to be free of officially sanctioned discrimination. The jury found in their favor on this claim. The fact that they did not prove that they were monetarily harmed by the unconstitutional treatment does not alter the fact that they were fully successful in proving the one constitutional claim that they raised.
Ramos v. Lamm was decided after, and relied on, the decision in Hensley. It was thus with full awareness of the Supreme Court’s reference to “results obtained” that this court wrote that “[t]he amount of the monetary recovery is not as significant as the policy being vindicated.” 713 F.2d at 557. The public policy against constitutional violations is vindicated whenever a defendant is found to have acted unconstitutionally, regardless of whether the plaintiff is found to have been monetarily harmed.
The language in Cooper v. Singer on which the majority relies in rejecting Ramos simply cannot support its conclusion. Rather, it simply parallels the decision in Hensley that where a plaintiff has brought a number of different claims and has succeeded in only some of those claims, the fee award should take into account the plaintiff's limited success. It does not indicate that the fee should be reduced to reflect the amount of damages awarded. Indeed, in Cooper the court twice approvingly cited Ramos’ articulation of the factors to be considered in setting fee awards — an articulation which explicitly rejected the analysis the majority adopts. See Cooper, 719 F.2d at 1501 n. 8 (referring to the indication, in Ramos, of factors “that will result in reduction or enhancement of the fee award”), 719 F.2d at 1507 (emphasis added). Thus Cooper, on which the majority relies in rejecting Ramos, actually supports the proposition that Ramos is the correct interpretation of the law.
It is because of society’s interest in the enforcement of constitutional rights, even when there has been no monetary harm, that the majority of the courts have held that a plaintiff is a “prevailing party” entitled to attorneys’ fees when only nominal damages have been awarded. See, e.g., Perez v. University of Puerto Rico, 600 *1469F.2d 1, 2 (1st Cir.1979); Burt v. Abel; 585 F.2d 613, 618 (4th Cir.1978).* I think that similar considerations mandate- that a fee award not be reduced simply because only nominal damages have been awarded. Congress explicitly stated that the fees awarded should not be reduced because the rights involved may be nonpecuniary in nature. S.Rep. No. 1011, 94th Cong. 2d Sess. 6, reprinted in 1976 U.S.Code Cong. & Ad.News 5908, 5913. The right not to be subjected to discrimination is difficult to measure in monetary terms. As in the area of procedural due process, where the Supreme Court has expressly held that due process violations should.be actionable for nominal damages “because of the importance to organized society that procedural due process be observed,” Carey v. Piphus, 435 U.S. 247, 266, 98 S.Ct. 1042, 1053, 55 L.Ed.2d 252 (1978), society has an interest in ensuring that individuals do not suffer from officially sanctioned discrimination. This interest is vindicated whenever a plaintiff proves, in open court, that he or she has suffered discrimination. To make the fee commensurate with the monetary damages awarded for the constitutional violation would undervalue the importance of this interest and would overemphasize the importance of damages in civil rights litigation. Cf. Cooper, 719 F.2d at 1503 (finding that limiting section 1988 awards to the maximum recoverable under contingent fee contracts would overemphasize the importance of damages).
In addition, to reduce the fee award because the plaintiff, who has been constitutionally wronged but did not seek injunc-tive relief, did not succeed in proving monetary damages would discourage lawyers from representing plaintiffs in pursuit of claims with little monetary value. As Congress made clear in enacting section 1988:
If private citizens are to be able to assert their civil rights, and if those who violate the Nation’s fundamental laws are not to proceed with impunity, then citizens must recover what it costs them to vindicate these rights in court.
S.Rep. at 5910.
It is undeniable that the jury found two of the plaintiffs had suffered discrimination at the hands of police officers acting under color of state law. This verdict, with or without the award of monetary damages, is a vindication of the societal interest in enforcement of the civil rights laws. Because I believe this court should continue to follow the views expressed in Ramos, I would affirm the district court’s refusal to consider the amount of damages awarded as a factor in setting attorney’s fees. In addition, I would award the plaintiffs additional attorney’s fees for the cost of prosecuting this appeal. Accordingly, I must dissent.

 The majority follows these cases in finding that the parties are prevailing parties entitled to fees despite the fact that they received only nominal damages. What both these cases and the majority opinion fail to recognize, however, is that the policy of encouraging private citizens to enforce their constitutional rights and the importance to society that constitutional rights be vindicated— the factors which lead them to view the parties as prevailing parties despite the award of nominal damages — lead to the further conclusion that attorney’s fees should not be reduced because only nominal damages were awarded.